






AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
2012 Omnibus Incentive Plan


Form of
Performance Share Award Agreement: EBITDA
                        
You have been selected to receive a grant of Performance Shares pursuant to the
American Axle & Manufacturing Holdings, Inc. 2012 Omnibus Incentive Plan (the
“Plan”) as specified below:


Participant:
Grant Date:
Number of Performance Shares (Target Award Opportunity):
Performance Period:
Final Acceptance Date:


THIS AWARD AGREEMENT (the “Agreement”), is made effective as of the Grant Date,
as specified above, between American Axle & Manufacturing Holdings, Inc., a
Delaware corporation (the “Company”), and the Participant.


RECITALS:


A. The Company has adopted the American Axle & Manufacturing Holdings, Inc. 2012
Omnibus Incentive Plan (the “Plan”). The Plan is incorporated in and made a part
of this Agreement. Capitalized terms that are not defined in this Agreement have
the same meanings as in the Plan;
          
B. The Compensation Committee of the Board of Directors (the “Committee”)
determined that it is in the best interests of the Company and its shareholders
to grant an Award to the Participant, pursuant to the terms of this Agreement
and the Plan; and


C. The Participant shall have no rights with respect to this Award unless he or
she shall have accepted this Award prior to the close of business on the Final
Acceptance Date specified above by signing and delivering to the Company a copy
of this Agreement. The Final Acceptance Date may be modified, in the sole
discretion of the Company, upon written request of the Participant.


The parties agree as follows:
    
1. Grant of the Award and Performance Period. The Company grants to the
Participant, on the terms and conditions of this Agreement, a Performance Share
award (the “Award”) with a target opportunity as specified above (the “Target
Award Opportunity”), with each Performance Share corresponding to one Share
(subject to adjustment pursuant to the Plan) for the Performance Period
specified above.


2. Performance Measure and Performance Goals. The performance measure under this
Award shall be the Company’s earnings before interest, taxes, depreciation and
amortization (“EBITDA”). The performance goals under this Award shall be based
on the three-year cumulative EBITDA as a percentage of net sales of the Company
over the Performance Period.


3. Payout Matrix. The Participant shall earn the percentage of the Target Award
Opportunity that corresponds to the achieved performance goal for the
Performance Period as set forth below:




--------------------------------------------------------------------------------




 
Achieved Performance Goal
3-Year Cumulative  
 EBITDA
% of Target Award  
Opportunity Earned
No Payout
<[ ]%
0%
Threshold
 [ ]%
[ ]%
Target
 [ ]%
[ ]%
Maximum
[ ]% or higher
[ ]% (capped)



Linear interpolation shall be used to determine the percent of Target Award
Opportunity earned above the Threshold or below the Maximum, in the event that
the Company’s three-year cumulative EBITDA falls between the percentages listed
in the chart above.


4. Determination of the Award. Subject to the Plan and this Agreement, the
number of Performance Shares earned by the Participant for the Performance
Period shall equal the product of (a) and (b) where (a) is equal to the
Participant’s Target Award Opportunity and (b) is equal to the percent of Target
Award Opportunity earned as determined in Section 3 above. Performance below
Threshold shall result in no payout to the Participant, and performance above
Maximum shall result in a payout capped at the Maximum. The Committee shall have
the sole authority to calculate the Participant’s earned Award.


5. Form and Timing of Award. Subject to the approval of the Committee, payment
of the Participant’s earned Award, if any, shall be made in the following
manner:


(a) Timing: Each Performance Share earned by the Participant pursuant to Section
4 shall be settled by payment of one Share. The Participant shall receive
payment of his or her earned Performance Shares no later than the fifteenth
(15th) day of the third month following the end of the Performance Period
(“Payment Date”), provided that the Participant has been continuously employed
by the Company through the end of the Performance Period, until and including
the Payment Date.


(b) Impact of Employment Termination: If the Participant’s employment is
terminated during the Performance Period due to death, Disability, or
Retirement, or by the Company other than for Cause, then the Participant shall
be entitled to be paid a pro rata Award, as determined under this subparagraph
(b). The pro rata Award shall equal the product of (x) and (y) where (x) is the
Award the Participant would have earned based on Target performance and (y) is a
fraction, the numerator of which is the number of calendar months that the
Participant was employed by the Company during the Performance Period (with any
partial month counting as a full month for this purpose) and the denominator of
which is the number of months in the Performance Period. Any payments shall be
made as soon as is practical following such payment determination but no later
than the fifteenth (15th) day of the third month following the end of the
quarterly reporting period that includes the date of termination of the
Participant’s employment.


(c) Impact of a Change in Control: Unless provided otherwise by the Committee
prior to the date of the Change in Control, in the event of a Change in Control
of the Company:


(1) If a Successor so agrees, some or all outstanding Awards shall be assumed,
or replaced with the same type of award with similar terms and conditions, by a
Successor in the Change in Control transaction. If applicable, each Award that
is assumed by a Successor shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities that
would have been issuable to a Participant upon the consummation of such Change
in Control had the Award been earned immediately prior to such Change in
Control, and other appropriate adjustments in the terms and conditions of the
Award shall be made. Upon the termination of a Participant’s employment with a
Successor in connection with or within twenty-




--------------------------------------------------------------------------------




four (24) months following the Change in Control for any reason other than an
involuntary termination by a Successor for Cause or a voluntary termination by
the Participant without Good Reason, all of the Participant’s Awards that are in
effect as of the date of such termination shall be deemed earned in full
(assuming the Target performance goals provided under such Award were met)
effective on the date of such termination.


(2) To the extent a Successor in the Change in Control transaction does not
assume the Awards or issue replacement awards as provided in Section 5(c)(1),
then immediately prior to the date of the Change in Control all such Awards that
are then held by Participants shall be cancelled in exchange for the right to
receive the following:


(a) For all Performance Shares that are earned but not yet paid, a cash payment
equal to the value of the Performance Shares; and


(b) For all Performance Shares for which the Performance Period has not expired,
a cash payment equal to the product of (x) and (y) where (x) is the Award the
Participant would have earned based on Target performance and (y) is a fraction,
the numerator of which is the number of calendar months that the Participant was
employed by the Company during the Performance Period (with any partial month
counting as a full month for this purpose) and the denominator of which is the
number of months in the Performance Period.


Any payments shall be made as soon as is practical following such payment
determination but no later than the fifteenth (15th) day of the third month
following the end of the quarterly reporting period that includes the date of
the occurrence of a Change in Control.


(d) Forfeiture. Except as otherwise expressly stated in Sections 5(b) and 5(c),
if the Participant’s employment with the Company terminates for any reason prior
to the end of the Performance Period, then the Participant shall not be entitled
to the payment of any Award hereunder.


(e) Definitions


(1) “Change in Control:” For purposes of this Agreement, the term “Change in
Control” shall be deemed to have occurred when:


(a) Any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”) other than the
Company or a wholly-owned Subsidiary thereof or any employee benefit plan of the
Company or any of its Subsidiaries, becomes the beneficial owner of the
Company’s securities having 30% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
Directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); or


(b) As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the Directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of Directors of the Company
immediately prior to such transaction; or




--------------------------------------------------------------------------------






(c) During any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s stockholders, of each Director of the Company first elected during
such period was approved by a vote of at least two-thirds of the Directors of
the Company then still in office who were Directors of the Company at the
beginning of any such period; or


(d) The stockholders of the Company approve a plan of complete liquidation of
the Company or the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than a liquidation of the Company into a
wholly owned subsidiary.


Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Section 409A (as defined in Section 17
below), and if that Award provides for a change in the time or form of payment
upon a Change in Control, then no Change in Control shall be deemed to have
occurred upon an event described in subsections (a), (b), (c) and (d) above,
unless such event shall constitute a “change in ownership” or “change in
effective control” of, or a change in the ownership of a substantial portion of
the assets of the Company under Section 409A.


(2) “Disability:” For purposes of this Agreement, “Disability” shall be defined
in the same manner as such term or a similar term is defined in the Company’s
long-term disability plan applicable to the Participant; provided, however, that
if the Participant is not covered under a long-term disability plan maintained
by the Company, “Disability” shall mean either of the following:


(a) Inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or


(b) By reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
Employees of the Company.


(3) “Cause:” For purposes of this Agreement, "Cause" means (i) neglect of or
willful and continuing refusal of the Participant to perform his or her duties
with the Company (other than due to Disability), (ii) a breach of any
non-competition or "no raid" covenants to which the Participant is subject,
(iii) engaging in conduct which is demonstrably injurious to the Company, the
Company's subsidiaries or affiliates (including, without limitation, a breach of
any confidentiality covenant to which the Participant is subject), or (iv) a
conviction or plea of guilty or nolo contendere to a felony or a misdemeanor
involving moral turpitude, dishonesty or theft, in each case as determined in
the sole discretion of the Company. If an employment agreement between the
Company and the Participant is in effect or a change in control plan or policy
is in effect in which the Participant participates or to which such Participant
is subject (including, without limitation, the AAM Executive Officer Change in
Control Plan), "Cause" has the meaning, if any, defined therein.


(4) “Good Reason:” For purposes of this Agreement, "Good Reason" means any one
or more of the following actions or omissions: (i) any material reduction in the
Participant’s position, authority, duties or responsibilities following a Change
in Control as compared to such level immediately prior to the Change in Control,
(ii) any material reduction in a Participant’s annual base salary or bonus
opportunity as in effect immediately prior to the Change in Control, or (iii)




--------------------------------------------------------------------------------




the relocation (other than by mutual agreement) of the office at which the
Participant is to perform the majority of his or her duties following the Change
in Control to a location more than 50 miles from the location at which the
Participant performed such duties prior to the Change in Control; provided,
however, that the Participant must provide the Company, or its Successor, with
(a) forty-five (45) days advance notice of termination in writing and (b) notice
of the conduct that is the basis for the potential Good Reason termination in
writing within ninety (90) days of its initial existence, such notice shall
describe the conduct the Participant believes to constitute Good Reason. The
Company, or its Successor, shall have thirty (30) days to cure such conduct upon
receipt of the notice of termination from the Participant. If the Company, or
its Successor, cures the conduct that is the basis for the potential termination
for Good Reason within such thirty (30) day period, the Participant’s notice of
termination shall be deemed withdrawn. If the Participant does not give notice
to the Company, or its Successor, within ninety (90) days after an event giving
rise to Good Reason, the Participant’s right to claim Good Reason termination on
the basis of such event shall be deemed waived.


If an employment agreement between the Company and the Participant is in effect
or a change in control plan or policy is in effect in which the Participant
participates or to which such Participant is subject (including, without
limitation, the AAM Executive Officer Change in Control Plan), "Good Reason" has
the meaning, if any, defined therein.


(5) “Retirement:” For purposes of this Agreement, “Retirement” means the
Participant’s voluntary resignation at any time (i) after attaining age 65, or
(ii) after attaining age 55 but prior to age 65 with ten or more years of
continuous service with the Company.


6. Share Delivery. Delivery of any Shares in connection with settlement of the
Award will be by book-entry credit to an account in the Participant’s name
established by the Company with its transfer agent.


7. Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number of Performance Shares
subject to this Agreement shall be equitably adjusted by the Committee, in its
sole discretion, to prevent dilution or enlargement of rights.


8. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered by the
Participant in writing to the Corporate Human Resources Department of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.


9. Shareholder Rights. Prior to the Payment Date, the Participant shall not have
any rights as a shareholder of the Company in connection with this Award, unless
and until the Shares are distributed to Participant. Following delivery of the
Shares upon the Payment Date, the Participant shall have all rights as a
shareholder with respect to such Shares.




--------------------------------------------------------------------------------








10. No Right to Continued Employment or Further Awards. 
    
(a) Neither the Plan nor this Agreement shall (i) alter the Participant’s status
as an “at-will” Employee of the Company and its subsidiaries, (ii) be construed
as giving the Participant any right to continue in the employ of the Company and
its subsidiaries or (iii) be construed as giving the Participant any right to be
reemployed by the Company and its subsidiaries following any termination of
employment. The termination of employment provisions in this Agreement only
apply to the treatment of the Award as specified herein and shall not otherwise
affect the Participant’s employment relationship.


(b) The Company has granted the Award to the Participant in its sole discretion.
Neither this Agreement nor the Plan confers on the Participant any right or
entitlement to receive another Award, or any other similar award at any time in
the future or in respect of any future period. The Award does not confer on the
Participant any right or entitlement to receive compensation in any specific
amount for any future fiscal year, and does not diminish in any way the
Company's discretion to determine the amount, if any, of the Participant's
compensation.


11. Transferability. 
    
(a) The Award shall not be transferable other than by will, the laws of descent
and distribution, pursuant to a domestic relations order entered by a court of
competent jurisdiction or to a Permitted Transferee for no consideration
pursuant to the Plan. Any Award transferred to a Permitted Transferee shall be
further transferable only by will, the laws of descent and distribution,
pursuant to a domestic relations order entered by a court of competent
jurisdiction, for no consideration, to another Permitted Transferee of the
Participant. The Shares delivered to the Participant on the Payment Date shall
not be subject to transfer restrictions and shall be fully paid, non-assessable
and registered in the Participant’s name.


(b) Except as set forth in the Plan, a Participant’s rights under the Plan shall
be exercisable during the Participant’s lifetime only by the Participant, or in
the event of the Participant’s legal incapacity, the Participant’s legal
guardian or representative.


12. Withholding.
 
(a) Except as provided in the following sentence, the Company will withhold
Shares from the earned Award to satisfy tax withholding obligations with respect
to the Performance Shares by deducting a portion of the Shares having a Fair
Market Value (measured as of the Payment Date) sufficient to cover the amount of
the total required minimum statutory tax withholding obligation from the total
Shares earned from the Award. However, in no event shall the Fair Market Value
of Shares withheld exceed the minimum statutory tax withholding obligation. The
Participant may elect to satisfy such withholding obligation with respect to the
Performance Shares by remitting in advance of the Payment Date an amount
sufficient to satisfy such tax withholding obligations.


(b) Regardless of any action by the Company with respect to any or all tax
withholding (including social insurance contribution obligations, if any), the
Participant acknowledges responsibility for payment of all such taxes. The
Company makes no representations regarding the treatment of any tax withholding
in connection with the Award. The Company makes no commitment to structure the
terms of the Award to reduce or eliminate the Participant’s liability for such
tax.




--------------------------------------------------------------------------------








13. Securities Laws.  This Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required, or the Committee determines
are advisable. The Participant agrees to take all steps the Company determines
are necessary to comply with all applicable provisions of federal and state
securities law in exercising Participant’s rights under this Agreement. The
Committee may impose such restrictions on any Shares acquired by a Participant
pursuant to the Award as it may deem necessary or advisable, under applicable
federal securities laws, the requirements of any stock exchange or market upon
which such Shares are then listed or traded or any blue sky or state securities
laws applicable to such Shares. In addition, the Shares shall be subject to any
trading restrictions, stock holding requirements or other policies in effect
from time to time as determined by the Committee.


14. Notices. Notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive offices of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant, or to either party at another address that the party designates in
writing to the other. Notice shall be effective upon receipt.


15. Governing Law. The interpretation, performance and enforcement of the Award
and this Agreement shall be governed by the laws of the State of Delaware
without regard to principles of conflicts of law. To the extent any provision of
this Agreement is held by a court of competent jurisdiction to be unenforceable
or invalid for any reason, the remaining provisions of this Agreement shall
remain in full force and effect.
 
16. Award Subject to Plan.


(a) The Award is granted subject to the Plan and to such rules and regulations
the Committee may adopt for administration of the Plan. The Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to administer the Plan and this Agreement, all of which shall be
binding upon the Participant.


(b) To the extent of any inconsistencies between the Plan and this Agreement,
the Plan shall govern. This Agreement and the Plan constitute the entire
agreement between the parties regarding the subject matter hereof. They
supersede all other agreements, representations or understandings (whether oral
or written, express or implied) that relate to the subject matter hereof.


(c) The Committee may terminate, amend, or modify or suspend the Plan and amend
or modify this Agreement; provided, however, that no termination, amendment,
modification or suspension shall materially and adversely affect the
Participant’s rights under this Agreement, without the Participant’s written
consent.




--------------------------------------------------------------------------------








17. Section 409A.


(a) The Award is not intended to provide for a “deferral of compensation” within
the meaning of Section 409A of the U.S. Internal Revenue Code and the final
rules promulgated thereunder (“Section 409A”) and shall be interpreted and
construed in a manner consistent with that intent. If any provision of this
Agreement or the Plan causes the Award to be subject to the requirements of
Section 409A, or could otherwise cause the Participant to recognize income or be
subject to the interest and penalties under Section 409A, then the provision
shall have no effect or, to the extent practicable, the Committee may, in its
sole discretion and without the Participant’s consent, modify the provision to
(i) comply with, or avoid being subject to Section 409A, or to avoid the
incurrence of any taxes, interest and penalties under Section 409A, and/or (ii)
maintain, to the maximum extent practicable, the original intent and economic
benefit to the Participant of the applicable provision without materially
increasing the cost to the Company or contravening the provisions of Section
409A. This Section 17 does not create an obligation of the Company to modify the
Plan or this Agreement and does not guarantee that the Award will not be subject
to taxes, interest and penalties under Section 409A.


(b) If a Participant is a “specified employee” as defined under Section 409A and
the Participant’s Award is to be settled on account of the Participant’s
separation from service (for reasons other than death) and such Award
constitutes “deferred compensation” as defined under Section 409A, then any
portion of the Participant’s Award that would otherwise be settled during the
six-month period commencing on the Participant’s separation from service shall
be settled as soon as practicable following the conclusion of the six-month
period (or following the Participant’s death if it occurs during such six-month
period).


18. Recoupment. The Participant’s earned Award shall be subject to any clawback,
recoupment or similar policy as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.


19. Personal Data Privacy. The Participant explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data by and among, as applicable, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that the Company may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title and Target
Award Opportunity for the purpose of implementing, administering and managing
the Participant’s Award (the “Data”). The Participant understands that the Data
may be transferred to the Company or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that any
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. Furthermore, the Participant acknowledges and
understands that the transfer of the Data to the Company or to any third parties
is necessary for the Participant’s participation in the Plan. The Participant
may view the Data, request information about the storage and processing of Data,
request any corrections to Data, or withdraw the consents herein (in any case,
without cost to the Participant) by contacting Corporate Human Resources in
writing. The withdrawal of any consent by the Participant may affect the
Participant’s participation in the Plan. The Participant may contact Corporate
Human Resources for further information about the consequences of any withdrawal
of consents herein.




--------------------------------------------------------------------------------








20. Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.


21. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the Award, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.


22. Signature in Counterparts. This Agreement may be signed in counterparts.
Each counterpart shall be an original, with the same effect as if the signatures
were on the same instrument.


23. Enforceability. To the extent any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.
AMERICAN AXLE & MANUFACTURING
HOLDINGS, INC.
By:
__________________________________

Authorized Officer
Agreed and acknowledged
as of the Date of Grant:
    




_____________________


